TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JANUARY 7, 2022



                                     NO. 03-20-00458-CV


                5th and West Owner, L.P., and Joshua Needham, Appellants

                                                v.

                          Daryn Wasek and Donald Wasek, Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on September 15, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.      Therefore, the Court reverses the trial court’s

interlocutory order and remands the case to the trial court for further proceedings consistent with

the Court’s opinion. The appellees shall pay all costs relating to this appeal, both in this Court

and in the court below.